Name: Commission Regulation (EC) No 1637/1999 of 26 July 1999 fixing for the 1999/2000 marketing year the minimum price to be paid to producers and the buying-in price to be applied by storage agencies for unprocessed dried figs, and the amount of production aid for dried figs
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  prices;  distributive trades;  economic policy
 Date Published: nan

 Avis juridique important|31999R1637Commission Regulation (EC) No 1637/1999 of 26 July 1999 fixing for the 1999/2000 marketing year the minimum price to be paid to producers and the buying-in price to be applied by storage agencies for unprocessed dried figs, and the amount of production aid for dried figs Official Journal L 194 , 27/07/1999 P. 0026 - 0027COMMISSION REGULATION (EC) No 1637/1999of 26 July 1999fixing for the 1999/2000 marketing year the minimum price to be paid to producers and the buying-in price to be applied by storage agencies for unprocessed dried figs, and the amount of production aid for dried figsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as amended by Regulation (EC) No 2199/97(2), and in particular Articles 3(3), 4(9) and 9(8) thereof,(1) Whereas Article 2 of Commission Regulation (EC) No 504/97 of 19 March 1997 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards the system of production aid for products processed from fruit and vegetables(3), as last amended by Regulation (EC) No 1607/1999(4), fixes the dates of the marketing years;(2) Whereas Articles 3 and 4 of Regulation (EC) No 2201/96 determine the criteria for fixing the minimum price and the production aid; whereas the products for which the minimum price and the aid are fixed are listed in Articles 1 and 2 of Commission Regulation (EC) No 1573/1999 of 19 July laying down detailed rules for the application of Council Regulation (EC) 2201/96 as regards the characteristics of dried figs qualifying for aid under the production aid scheme(5); whereas the minimum price and the production aid should therefore be fixed for the 1999/2000 marketing year;(3) Whereas the criteria for fixing the price at which storage agencies buy in unprocessed dried figs are laid down in Article 9(2)(a) of Regulation (EC) No 2201/96; whereas the conditions whereby the storage agencies buy in and manage the products are laid down by Commission Regulation (EC) No 0000/1999 of 23 July 1999 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards the storage scheme applying to dried grapes and unprocessed dried figs(6); whereas the buying-in price for figs of the lowest quality defined in Annex I to Regulation (EC) No 1573/1999 should therefore be fixed for the 1999/2000 marketing year;(4) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1For the 1999/2000 marketing year:(a) the minimum price referred to in Article 3 of Regulation (EC) No 2201/96 shall be EUR 87,886 per 100 kilograms net from the producer for unprocessed dried figs,(b) the production aid referred to in Article 4 of that Regulation shall be EUR 29,335 per 100 kilograms net for dried figs,(c) the buying-in price referred to in Article 9(2) of that Regulation shall be EUR 58,444 per 100 kilograms net for unprocessed dried figs.Article 2This Regulation shall enter into force on 1 August 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 303, 6.11.1997, p. 1.(3) OJ L 78, 20.3.1997, p. 14.(4) OJ L 190, 23.7.1999, p. 11.(5) OJ L 187, 20.7.1999, p. 27.(6) OJ L 192, 24.7.1999, p. 33.